Per curiam.
The only error assigned by appellant refers to the réusal of the trial court to order his peremptory acquittal in viw of the fact that strict compliance' was not had with the. pncedure set forth in § 5-804 of Act No. 141 of July 20, 1910, 9 L.P.R.A. (Supp. 1960 p. 205) ,1 which provides for the event where a driver refuses to have a blood or urine sanple taken. The specific issue raised is limited to the fací that a sworn statement was obtained from the agent whcmade the arrest, but not from the other witness whose testmony was presented at the hearing. Aside from the; *524fact that it appears from the record that such omission was probably due to defendant’s own behavior, since on two different occasions he consented and later refused to have the samples taken when brought to the district hospital for that purpose, thereby permitting a period of not less than five hours to elapse between the arrest and the act of taking him to court, we have repeatedly held since Acevedo v. Superior Court, cert. 2822 decided October 18, 1961, that a mere deviation in the procedure set forth in the aforesaid section does not preclude the criminal prosecution. At any rate, and even eliminating the testimony of the witness Cristóbal Colón, whose sworn statement was not taken by the judge who found probable cause, the testimony of the agent who made the arrest is sufficient to sustain the conviction. See, People v. Cabrera, 84 P.R.R. 94 (1961), and People v. Superior Court, 84 P.R.R. 378 (1962).
The judgment rendered by the Superior Court, Ponce Part, on April 26, 1961 will be affirmed.

 This section was amended by Act No. 94 of June 21,’ 1961, 9 L.P.R.A. (Supj 1961 p. 275-6), but the amendments are irrelevant for the purposes of the issue raised in this appeal.